This case presents error from the superior court of Muskogee county, and was filed in this court on September 20, 1911. November 28, 1911, counsel for defendant in error filed a motion to strike the case-made and dismiss the appeal for the reason *Page 286 
that the case-made was not served within the time fixed and allowed by the court, nor, as it developed, within a time lawfully extended within the time granted. The assignments of error which are made are those only which could be raised upon the denial of a motion for a new trial, to present which it is necessary that a case-made or bill of exceptions duly prepared be submitted to support. The motion for new trial in this case was denied on March 25, 1911, at which time the court granted an extension of 60 days within which to prepare and serve a case-made. The case-made which is before us appears not to have been served within the time so extended, nor was any order extending the time made within such time, and, according to a uniform course of decisions of this court, the motion must be sustained. See Soliss v. Davis, 28 Okla. 496, 114 P. 609;London   Lancashire Fire Ins. Co. v. Cummings et al.,23 Okla. 126, 99 P. 654, and authorities therein cited.
All the Justices concur.